Opinión disidente del
Juez Asociado Señor Negrón García.
r — i
No podemos suscribir la opinión mayoritaria. Cierta-mente un error de juicio sobre el diagnóstico o tratamiento es una defensa válida “cuando las autoridades médicas es-tán en desacuerdo sobre cuál es el diagnóstico o trata-miento adecuado”. Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 731 (1983). Ese enfoque, simplemente reconoce la amplia discreción del médico cuando enfrenta una situa-ción en la que cabe duda fundamentada y razonable sobre cuál curso seguir, Lozada v. E.L.A., 116 D.P.R. 202, 217 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 737 (1984); López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197, 208 (1978); Oliveros v. Abréu, 101 D.P.R. 209, 228 (1973).
Sin embargo, esa no es la situación de autos; no estamos ante una diferencia de criterios en cuanto al tratamiento a seguirse. De entrada aclaramos que una episiotomía es una incisión en los tejidos de la vulva para facilitar el pro-ceso de alumbramiento vaginal y proteger el perineo. Bux-ton and Muram, Episiotomy, en Sciarra: Obstetric and Gynecology, Vol. 2, Cap. 69, pág. 1. La episiotomía en la línea media se practica a lo largo del perineo desde el introito hasta, pero sin incluir, el músculo externo del esfínter del *987ano. Buxton and Muram, op. cit., pág. 2. La mediolateral comienza en la horquilla posterior hacia abajo en un án-gulo aproximadamente de cuarenta y cinco (45) grados con el eje del introito. Buxton and Muram, op. cit., pág. 3. Y, como veremos, el momento en que se practica es crucial. Los beneficios e inconveniencias de ambas episiotomías de-muestran que no estamos ante un error de juicio honesto y razonable. La de línea media, usada por el Dr. Raúl Gon-zález Nápoles: (1) es más fácil de reparar; (2) cicatriza me-jor; (3) resulta menos dolorosa; (4) en raras ocasiones causa dispareunia; (5) los resultados anatómicos son casi siempre excelentes; (6) la pérdida de sangre es menor; (7) la exten-sión a través del esfínter anal hasta el recto es más común. Por el contrario, la mediolateral: (1) es más complicada de reparar; (2) más difícil de sanar; (3) conlleva mayor dolor, incluso en días posteriores; (4) la dispareunia suele ser más frecuente; (5) los resultados anatómicos resultan im-perfectos en un diez por ciento (10%) de los casos; (6) con-lleva mayor pérdida de sangre, pero (7) la extensión a tra-vés del esfínter rara vez ocurre. Williams on Obstetrics and Gynecology, 16ta ed., pág. 431.
Si efectivamente la episiotomía en la línea media con-lleva todos estos beneficios, ¿por qué la mediolateral, con todas sus posibles desventajas, sigue considerándose una alternativa? La contestación es sencilla: ambas están vi-sualizadas para circunstancias distintas, siendo el factor determinante la probabilidad de daños al esfínter ante el cuadro peculiar que la paciente presente. Aquí la episioto-mía mediolateral debió usarse con la paciente Hilda A. Ramos Robles. Nos explicamos.
r — t h-1
Primero, la señora Ramos Robles tenía un área perineal pequeña. Aparte del testimonio a estos efectos de su perito, Dr. Juan J. Hernández Cibes, la propia prueba documental *988presentada por los demandados Dres. José A. García Vica-rio y Raúl González Nápoles señala que el tamaño del área perineal está relacionado con la probabilidad de que una laceración de tercer grado tenga lugar; mientras menor el tamaño, mayor la probabilidad. Williams on Obstetrics and Gynecology, op. cit.i(1) En el caso de autos, la señora Ramos Robles sufrió una laceración de tercer grado al practicár-sele la episiotomía, lo cual nos sirve para demostrar el ta-maño del área perineal, reconociendo, claro está, que ello necesariamente no tiene que ser la única causa por la cual ocurrió, pero tiende a corroborar lo declarado por el doctor Hernández Cibes.
Segundo, conforme el récord médico, el bebé venía en posición vertex, occipitoposterior derecha (ROP). Ante esa circunstancia, el proceso dejó de ser un nacimiento por ex-tensión y resultó uno por flexión, poniendo mayor tirantez a los músculos que forman el peine. Ello significa que no debió hacerse la episiotomía en la línea media porque se prestaba y aumentaba la probabilidad de un desgarre o rotura, como efectivamente ocurrió. El uso de la episioto-mía mediolateral para nacimientos en que se presenta el occipucio en posición posterior es reconocido como el adecuado. Williams on Obstetrics and Gynecology, op. cit.
Y tercero, en el primer parto de la señora Ramos Robles se le practicó una episiotomía en la línea media. Ese hecho, en lugar de llevarnos a pensar que era el procedimiento más apropiado para un segundo alumbramiento, denota la *989existencia de una cicatriz susceptible a desgarrarse hasta el área del esfínter. Así lo reconocieron los peritos de ambas partes. T.E., págs. 170 y 343. Tal y como aconteció en Pérez Cruz v. Hosp. La Concepción, supra, pág. 737, “[e]l daño causado ‘pudo razonablemente haberse previsto y evitado’ ... los síntomas no eran obscuros {obscure symptoms) en que se puede caer, sin responsabilidad, por un error de diagnóstico. ... Aquí no se observó un grado razonable de cuidado al realizar un examen completo del paciente ... ni ‘esfuerzo concienzudo’ ”.
Es normal que la episiotomía en la línea media, por las ventajas que conlleva, tienda a practicarse con mayor frecuencia. Sin embargo, no es permisible convertirla en una rutina, ignorándose las condiciones peculiares de cada embarazo.
III
Asumiendo como correcta la conclusión mayoritaria de que la decisión médica de realizar la episiotomía en la lí-nea media pudiese catalogarse como error de juicio honesto y razonable, aún así subsistiría responsabilidad por la ma-nera en que se practicó.
Según indicado, el momento de la episiotomía es crucial para el resultado que se espera; la técnica es una incisión en el perineo para evitar estiramiento excesivo de los teji-dos en el proceso de alumbramiento a causa de un trauma incontrolado; ese momento es cuando el bebé está por na-cer dentro de las siguientes tres (3) o cuatro (4) contracciones. Buxton and Muram, op. cit., pág. 2. De ha-cerse muy tarde (una vez coronada la cabeza del bebé), los músculos del perineo habrán estirado excesivamente de-rrotándose los objetivos de la operación. Williams on Obstetrics and Gynecology, op. cit., pág. 430. Así ocurrió en este caso: como resultado de la episiotomía tardía hubo un parto abrupto que incluyó laceraciones de tercer grado. *990Buxton and Muram, op. cit., págs. 3-4, exponen, entre los factores iatrogénicos asociados con las laceraciones, el ma-nejo de los fórceps, tardanza al practicar la episiotomía o el uso de una episiotomía inadecuada, alumbramientos descontrolados.
La demora en practicarla en la línea media, unido a la falta de atención por parte del doctor González Nápoles al no tomar en cuenta las posibles complicaciones anticipa-bles que pudieron prevenirse en el proceso de alumbra-miento, configuran negligencia. Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 787 (1987). No se le brindó a la paciente el grado de atención que a la luz de los modernos medios de comunicación y enseñanza satisfacen las exigen-cias reconocidas por la propia profesión médica. Riley v. Rodríguez de Pacheco, supra, págs. 797-798; Negrón v. Municipio de San Juan, 107 D.P.R. 375, 377 (1978); González v. E.L.A., 104 D.P.R. 55, 59-60 (1975); Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188, 194 (1974); Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973).
Finalmente no hay prueba que demuestre que a la se-ñora Ramos Robles se le explicó la laceración que sufrió, ni las complicaciones de infecciones, incontinencia, etc., a que estaría expuesta. Curiosamente el referido dirigido a la ofi-cina del proctólogo Dr. Felipe Sánchez Gaetán en ningún lugar indica la laceración ocurrida.(2)
En conclusión, la negligencia del doctor González Nápo-les fue practicar tardíamente la episiotomía en la línea media; la del doctor García Vicario, en darla de alta sin expli-*991carie las complicaciones que podían surgir como consecuencia de la laceración de tercer grado sufrida.

(1) Dicha autoridad expone:
“Con una adecuada selección de casos, es posible asegurar las ventajas de la episiotomía en la línea media y a la misma vez reducir a un mínimo su única des-ventaja: el riesgo mayor de que ocurra una extensión de tercer grado. El tamaño de la masa perineal está relacionada con la posibilidad de que ocurra una laceración de tercer grado, puesto que el accidente está más propenso a ocurrir si la masa perineal es corta. La posibilidad de que ocurra extensión de la episiotomía en la línea media hacia el esfínter rectal es también mucho mayor cuando el feto es grande, cuando la presentación es de tipo occipitoposterior, en partos que requieren la aplicación de fórceps medios y en presentaciones de nalgas. Generalmente constituye una buena práctica utilizar la episiotomía mediolateral en las circunstancias mencionadas y utilizar la incisión en la línea media en otras circunstancias.” (Énfasis y traducción nuestros.)


(2) Dispone:
“Nombre. — Hilda Ramos. Edad_Dirección_Pecha 2.13.86
To Dr. Armstrong
To Dr. Castillo
Dr. Serriol or Gaetán
26 y/o year/o Female patient who had recent delivery on 2/3/86, present fecal incontinence. Please evaluate.
Thanks, Dr. García Vicario.” (Fdo.)